DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 11/05/20 has been considered.

Drawings
The drawings filed on 10/14/20 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method of analyzing a signal, which is a method. Independent claim 12 is directed to a signal analysis device for analyzing a signal, which is a 

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
setting a trigger condition to be applied (This limitation describes a mental process, as it is a concept that can be performed in the human mind. There is no detail in this limitation about the nature of the trigger condition or how it is set. The signal could be a radio signal playing music, and the trigger condition could be the start of a brand new song. Such a trigger condition would be able to be performed in the human mind.)
applying the trigger condition (This limitation describes a mental process, as it is a concept that can be performed in the human mind. There is no detail in this limitation about the nature of the trigger condition or how it is applied. As stated above, the signal could be a radio signal playing music, and the trigger condition could be the start of a brand new song. Applying the trigger condition could simply be a person making a mental note of when a new song begins.)
acquiring at least two acquisitions associated with the input signal, each acquisition comprising a trigger event that matches the trigger condition 
determining a trigger time for each trigger event (This limitation describes a mental process. Based on the song example above, making a mental note of the time that a song begins would satisfy the claimed determining.)
storing a time stamp with each trigger event (This limitation describes a mental process. Based on the song example above, memorizing (i.e. storing into long-term memory) the time that a song begins would satisfy the claimed storing.)
generating a histogram based on the time stamps stored, the histogram providing number of trigger events versus time (A histogram is a mathematical concept that displays mathematical relationships.)

Claims 2-11 depend on claim 1 and are further directed to a mental process or mathematical concept. The limitations further directed to the histogram are further directed to a mathematical concept, as a histogram is a mathematical concept. The limitations directed to a time stamp are further directed to a mental process, as mentally making note of a specific time is an observation that can be performed in the human mind.

Claim 12 discloses generic structural elements that are configured to perform certain functions. The claimed functions correspond to the limitations of claim 1 and are 

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 12
an input (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general input is disclosed with no detail given about the structural specifics of the input. It appears to be a generic input.)
a trigger (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general trigger is disclosed with no detail given about the structural specifics of the trigger. It appears to be a generic trigger)
an acquisition circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the 
a timing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)
a processing circuit (This limitation is not indicative of integration into a practical application. It merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. Here, only a general circuit is disclosed with no detail given about the structural specifics of the circuit. It appears to be a generic circuit)

Claim 13 discloses a generic input generally connected to a generic trigger or circuit. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The nature of the claimed connection is not specified.

Claim 14 discloses a generic circuit generally connected to a generic trigger or another generic circuit. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The nature of the claimed connection is not specified.

Claim 15 recites a generic display, which adds insignificant extra-solution activity to the judicial exception. The core concept of the claimed invention is in the processing of data and the organization of the processed data into a histogram. Incorporating a generic display to display the histogram is insignificant extra-solution activity.

Claim 16 recites a generic selection input, which adds insignificant extra-solution activity to the judicial exception. The core concept of the claimed invention is in the processing of data and the organization of the processed data into a histogram. Providing a selection input to allow an operator limited control is insignificant extra-solution activity.

Claim 17 recites a real-time signal analysis device that has zero dead time. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. The limitation does not describe the nature of the real-time signal analysis device, nor does it give any detail as to how the real-time signal analysis device applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim 18 recites that the signal analysis device is an oscilloscope, a signal analyzer or a spectrum analyzer. This limitation merely serves to generally link the use 

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than add insignificant extra-solution activity to the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a graphical result based on the processed data. This is well-understood, Berkheimer Memo).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states, “wherein the respective bin size is changed …” However, claim 5 depends on claim 1, and there is no antecedent basis for “the respective bin size.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PgPub 20170285072) in view of Alexander (US Pat 6584419).
With respect to claim 1, Wu discloses:
A method of analyzing a signal (abstract discloses signal; paragraph 0053 states, “the oscilloscope can also work in data analyzing mode …”)
setting a trigger condition to be applied (abstract states, “A method … continuously storing the data into a buffer based on preset rules: simultaneously, generating one trigger event based on preset timebase parameters and trigger conditions each time when acquired data meets the trigger conditions …”)
acquiring at least two acquisitions associated with the input signal (paragraph 0003 states, “Modern digital oscilloscopes all include a data acquisition storage module, which is controlled by triggers and timebase … acquisition memory start to work when the oscilloscope is in data acquiring mode, the voltage signals from oscilloscope probes are converted into binary data by the ADC, and then the data is stored into the acquisition memory …”; at least two acquisitions are suggested by collecting multiple pieces of data; see also paragraph 0005, which discloses multiple small acquisition memories.), each acquisition comprising a trigger event that matches the trigger condition set (abstract teaches trigger event; see also figure 1, reference S13)
determining a trigger time for each trigger event (paragraph 0003 states, “the oscilloscope determines when to start and when to stop saving the acquired data base on trigger time and timebase …”)
storing a time stamp with each trigger event (paragraph 0024 states, “the trigger event contains address information or time stamp information of the data segment corresponding to the trigger event …”)
With respect to claim 1, Wu differs from the claimed invention in that it does not explicitly disclose:  
generating a histogram based on the time stamps stored, the histogram providing number of trigger events versus time
With respect to claim 1, Alexander discloses:
generating a histogram based on the time stamps stored, the histogram providing number of trigger events versus time (column 14, line 29 discloses a histogrammer 302 that generates one or more histograms 312. Column 14, lines 48-51 state, “histogrammer 302 retrieves acquisition data 208 the acquisition memory. The acquisition memory may include acquired signals from more than one channel of digital oscilloscope 100.”; using the histogrammer of Alexander with the data of Wu to arrive at the claimed invention is obvious)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Alexander into the invention of Wu. The motivation for the skilled artisan in doing so is to gain the benefit of charting data in an accessible, easy to read format.

With respect to claim 2, Wu, as modified, discloses:
wherein the histogram is displayed (obvious in view of combination; both Wu and Alexander teach the display of data (see paragraphs 0011-0014 of Wu and display device 112 of Alexander)

With respect to claim 3, Wu, as modified, discloses:
wherein a certain number of trigger events is grouped within a predetermined bin of the histogram (obvious in view of combination; Wu teaches trigger events; Alexander teaches histograms; Alexander also teaches grouping of data in certain contexts (column 26, lines 31-32)

With respect to claim 4, Wu, as modified, discloses:
wherein the predetermined histogram bin is associated with a predefined time span (obvious in view of combination; Wu discloses timebase parameters (paragraph 0021), and Alexander discloses its histogrammer in the context of time (column 15, lines 1-25))

With respect to claim 5, Wu, as modified, discloses:
wherein the respective bin size is changed by zooming the histogram (obvious in view of what one ordinary skill in the art understands about oscilloscope functionality in the context of displaying a histogram)

With respect to claim 6, Wu, as modified, discloses:
wherein the number of trigger events is plotted on a vertical axis of the histogram (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 7, Wu, as modified, discloses:
wherein the number of trigger events is plotted in a logarithmic manner (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 8, Wu, as modified, discloses:
wherein the time is plotted on a horizontal axis of the histogram (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways)

With respect to claim 9, Wu, as modified, discloses:
wherein the time is plotted in an absolute manner or in a relative manner with respect to a trigger event (obvious in view of combination; one of ordinary skill in the art understands that available data can be plotted in a variety of ways; Also, Alexander column 24, line 59 discloses “relative or absolute values …”)

With respect to claim 10, 
wherein the time stamp corresponds to a time tag that provides an absolute time reference (obvious in view of combination; see Wu paragraphs 0013, 0024, and 0051 for times stamp teachings. See also Alexander column 24, line 59)

With respect to claim 11, Wu, as modified, discloses:
wherein at least one bin is selected, thereby providing at least one of the number of acquisitions associated with the at least one bin selected and the time stamp associated with the at least one bin selected (obvious in view of combination; Wu teaches acquisitions and time stamp; Alexander teaches histogram, which suggests “bins.”)

With respect to claim 12, Wu discloses:
A signal analysis device for analyzing a signal (abstract)
an input configured to receive an input signal to be analyzed by the signal analysis device (figure 3, see incoming “signals”)
a trigger configured to apply a trigger condition set (see claim 1 above)
an acquisition circuit configured to acquire at least two acquisitions associated with the input signal, each acquisition comprising a trigger event that matches the trigger condition set (see claim 1 above)
a timing circuit configured to determine a trigger time for each trigger event such that a time stamp with each trigger event is stored (see claim 1 above)
With respect to claim 12, Wu differs from the claimed invention in that it does not explicitly disclose: 
a processing circuit configured to generate a histogram based on the time stamps stored, wherein the histogram provides number of trigger events versus time
With respect to claim 12, Alexander discloses:
a processing circuit configured to generate a histogram based on the time stamps stored, wherein the histogram provides number of trigger events versus time (see claim 1 above)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Alexander into the invention of Wu. The motivation for the skilled artisan in doing so is to gain the benefit of charting data in an accessible, easy to read format.

With respect to claim 13, Wu, as modified, discloses:
wherein the input is connected with at least one of the trigger and the acquisition circuit, and wherein the trigger and the acquisition circuit are connected with each other (Wu paragraph 0003 states, “Modern digital oscilloscopes all include a data acquisition storage module, which is controlled by triggers and timebase …”)

With respect to claim 14, 
wherein the timing circuit is at least connected with at least one of the trigger and the acquisition circuit such that the timing circuit is configured to obtain the trigger time for each trigger event (see Wu paragraph 0003)

With respect to claim 15, Wu, as modified, discloses:
wherein the signal analysis device has a display that is connected with the processing circuit in order to display the histogram (obvious in view of combination; both Wu and Alexander disclose display, and Alexander discloses histogram)

With respect to claim 16, Wu, as modified, discloses:
wherein a selection input is provided via which an operator is enabled to select at least one bin, and wherein the processing circuit is configured to determine at least one of the number of acquisitions associated with the at least one bin selected via the selection input and the time stamp associated with the at least one bin selected via the selection input (obvious in view of combination; Alexander teaches selection (figures 7A-7C and figure 8, reference 800; abstract; it would be obvious to provide operator selection with respect to the data of Wu)

With respect to claim 17, Wu, as modified, discloses:
wherein the signal analysis device is a real-time signal device that has zero dead time (obvious in view of combination; Wu paragraph 0052 

With respect to claim 18, Wu, as modified, discloses:
wherein the signal device is an oscilloscope, a signal analyzer or a spectrum analyzer (See abstract of Wu)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nord (US Pat 4134149) discloses a high sweep rate waveform display control for digital recording waveform devices.
Odenheimer et al (US Pat 4743844) discloses a self-adjusting oscilloscope.
Shimada et al (IS Pat 5153501) discloses a waveform measuring device.
Shimada et al (US Pat 5235270) discloses a waveform measuring device.
Easton et al (US Pat 5371842) discloses a system for real-time display of the waveshape of an incoming stream of digital data samples.
Beyers et al (US Pat 5877621) discloses a digital oscilloscope with pan and zoom produced from time stamped data records indexed by trigger offset.
Zeng et al (US Pat 9523717) discloses a method for measuring the waveform capture rate of parallel digital storage oscilloscope.
Montijo (US Pat 10527650) discloses a measurement system having a digital edge trigger detection circuit that is capable of operating at the full signal bandwidth of the measurement system.
Guenther (US PgPub 20190064224) discloses an oscilloscope as well as method for analyzing a measured signal.
Toender et al (US PgPub 20210151094) discloses a signal analyzer and method of processing data from an input signal.
Arnold (US PgPub 20210176144) discloses a system for continuous recording and controllable playback of input signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/22/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865